Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-11, 13, 15-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sundick et al. (US20090214590) and Konig et al. (Journal of General Virology (2004), 85, 1815–1824).


Sundick et al. do not teach RSV F or not directly fused or antigenic domain.
Konig et al. teach that RSV F can be modified to include heterologous domain that is not attached to RSV F extracellular domain (abstract and Figure 1a), that the polypeptide can and that RSV F can be used as a transporter for expression of heterologous polypeptides including vaccines and secretion of biologically active polypeptides (page 1823, last paragraph). 
One of ordinary skill in the art at the effective time of filing would have known that biologically active and vaccines included vaccine antigens as well as antibodies as they are used for treatment as well as well as know that RSV F is responsible for fusion and entry into cells. One of ordinary skill in the art at the effective time of filing would have been motivated to make constructs for the vector depending on how they want the protein expressed. 
Thus, it would have been prima facie obvious at the effective time of filing to make the DNA vector of Sundick et al. with RSV F and use for inducing a humoral and or a cellular immune response with the expectation of success knowing that multi-domain protein conjugates have been made and expressed in cells. 

Applicant’s arguments have been fully considered and not found persuasive. 
After further review of Sundick, the reference does suggest RSV F by suggesting Paramyxoviridae F (RSV was a member of this group at the time of publication, para 58) and that RSV is a useful virus for invention of Sundick (para 59). 
Applicant’s arguments about conjugate is not persuasive because applicant has not pointed out how the structure is different. Applicant’s conjugate appears to be a fusion protein, as taught and shown in Sundick, see Figure 5 and claims. 
Applicant’s argument about RSV F is separate from the antigen is not persuasive because that is not excluded in the claims as recited. 
Applicant provides evidence that the combination produces a different or unexpected result that is correlated with the claimed structure. 
The rejection is maintained.


Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sundick et al. (US20090214590) and Konig et al. (Journal of General Virology (2004), 85, 1815–1824) as applied to claims 1, 2, 4-11, 13, 15-17, and 19-21 above, and further in view of Anson.
Sundick et al. and Konig et al. are discussed above.

Anson teach that there are methods of integrating DNA into genomes that allow for permanent expression (abstract).
One of ordinary skill in the art at the effective time of filing would have been motivated to stably integrate into the genome the DNA of interest when the vaccine or physiological polypeptide is needed for long term expression. 
Thus, it would have been prima facie obvious at the effective time of filing to choose a vector to deliver the polypeptide encoding nucleic acid for stable integration into the host cell. 

Applicant argues that Anson does not cure the deficiencies of the above 103 and that even if it did, it does not provide motivation to combine the make the claimed invention. 
Applicant’s arguments have been fully considered and not found persuasive.  
The base 103 rejection is responded to above. 
The motivation to combine is stated above and includes for stable long-term expression. 
Applicant provides evidence that the combination produces a different or unexpected result that is correlated with the claimed structure. 
The rejection is maintained.

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/             Examiner, Art Unit 1648                                                                                                                                                                                           
/Shanon A. Foley/Primary Examiner, Art Unit 1648